DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (hereinafter ‘Yoo’, Pub. No. 2016/0142794) in view of Chen et al. (hereinafter ‘Chen’, Pub. No. 2016/0014482).

Regarding claims 1, 10 and 19, Yoo teaches a device (100, Fig. 1; [0054]-[0069]) (with corresponding method and computer-readable storage medium) for generating an essence video, comprising: 
a processor and a memory configured to store computer instructions (processor 130 and memory of the device), wherein the processor runs the computer instructions to perform a method comprising:  
acquiring a plot keyword in a plot introduction of a movie/teleplay ([0070]-[0079]); 
acquiring a first plot fragment corresponding to the plot keyword according to the plot keyword ([0082]-[0088], where the plot information is divided in fragments and keywords on each fragments are established. Content is matched up with the keywords and related words; Figs. 4 and 5); 
acquiring a second plot fragment with a heat meeting a preset condition, the second plot fragment being different from the first plot fragment (additionally, the system determines frequency of keywords and uses the ones above a threshold value, [0100]-[0108]); and  
generating the essence video according to the first plot fragment and the second plot fragment ([0087]; Fig. 6; 940, Figs. 9 and 15) by stitching the first plot fragment and the second plot fragment (Figs. 4-6, 9). 

	However, in an analogous art, Chen teaches a system for generating personalized video summaries of video feeds, where the summaries are composed with video that matter the most to the users (at least Abstract). The system analyzes the text data extracted from the video, including closed captioning, unique keywords, etc. Additionally, the system allows the user to input and/or modify his/her preferences through keywords, which correspond to the explicit degree of interest of the user ([0108]; [0135]; [0150]; [0162]). The system then selects or filters the segments using the keywords that represents the user preferences ([0135]; [0150]-[0154]; [0172]-[0179]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo’s invention with Chen’s feature of using user interests to filter the segments for the benefit of creating a summary really close to user preferences.

Regarding claims 2 and 11, Yoo and Chen teach wherein the acquiring the second plot fragment with the heat meeting a preset condition comprises:  
determining an essence playing time according to a playing time of the movie/teleplay and a time factor of the movie/teleplay (Yoo: the use of frequency of basic keywords or relevant keywords determines the length of the summary content, [0108]); 
(Yoo: the relevant and basic keywords are filtered based on the use of a predetermined frequency threshold, [0100]-[0108]); and 
acquiring the second plot fragment with the heat meeting the preset condition in a plurality of third plot fragments according to the heat playing time, the plurality of the third plot fragments being plot fragments belonging to the movie/teleplay (Yoo: each of the keywords and relevant keywords of each section, Fig. 4; [0082]-[0088], are filtered with a frequency threshold, [0100]-[0108]).

  Regarding claims 3 and 12, Yoo and Chen teach wherein the acquiring the second plot fragment with the heat meeting preset condition in the plurality of the third plot fragments according to the heat playing time comprises: 
sorting the third plot fragments according to a heat, and obtaining the third plot fragments with the heat ranking from high to low (Yoo: Figs. 7 and 8); and  
screening the second plot fragment different from the first plot fragment in the third plot fragments in an order of the heat from high to low until a total time of the second plot fragment reaches or exceeds the heat playing time (Yoo: each of the keywords and relevant keywords of each section, Fig. 4; [0082]-[0088], are filtered with a frequency threshold, [0100]-[0108]).  


acquiring the third plot fragments according to a barrage volume of the movie/teleplay; and determining a heat of each of the third plot fragments according to a barrage volume of each of the third plot fragments (Yoo: each of the keywords and relevant keywords of each section, Fig. 4; [0082]-[0088], are filtered with a frequency threshold, [0100]-[0108]).

	Regarding claim 5 and 14, Yoo and Chen teach wherein the generating the essence video according to the first plot fragment and the second plot fragment comprises:  
generating the essence video according to an initial playing time of the first plot fragment in the movie/teleplay and an initial playing time of the second plot fragment in the movie/teleplay (Yoo: 940, Figs. 4 and 15).

Regarding claim 6 and 15, Yoo and Chen teach further comprising:  
receiving a playing request from a terminal device to the movie/teleplay, the playing request carrying an identifier of the movie/teleplay (Yoo: [0119]; [0120]; [0134]-[0139]); and 
sending a playing response to the terminal device, the playing response comprising the essence video (Yoo: [0138]; [0139]).


playing the essence video, in response to a first playing indication from a user to the essence video of the movie/teleplay (Yoo: [0121]-[0124]).

Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (hereinafter ‘Yoo’, Pub. No. 2016/0142794) in view of Chen et al. (hereinafter ‘Chen’, Pub. No. 2016/0014482) in further view of Kritt et al. (hereinafter ‘Kritt’, Pub. No. 2014/0181668).

Regarding claims 8 and 17, Yoo and Chen teach all the limitations of the claims they depend on. On the other hand, they do not explicitly teach further comprising:
marking a playing position of the essence video in the movie/teleplay and a playing position of a non-essence video in the movie/teleplay during a playing process according to an identifier of the essence video and an identifier of the non-essence video respectively.  

 However, in analogous art, Kritt teaches a system that visually summarizes content, which allows the user to understand and quickly select interesting portions of the video (Abstract; [0017]; [0018]). Kritt teaches marking the beginning and end of the segments that include an object, keyword, sound, etc. (where the non-essence video segments are recognized by not being marked) (Figs. 4, 7 and 8; [0032]; [0035]-[0037]). The user can select some segments or can play the entire video, where the non-essence and marked segments are played consecutively ([0024]; [0068]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoo and Chen’s invention 

Regarding claims 9 and 18, Yoo, Chen and Kritt teach further comprising: 
jumping to a target non-essence video according to a playing position of the target non-essence video in the movie/teleplay in response to a second playing indication from the user to the target non-essence video of the non-essence video;  and continuously playing an essence video adjacent to the target non-essence video after the playing of the target non-essence video ends (Kritt: The user can select some segments or can play the entire video, where the non-essence and marked segments are played consecutively ([0024]; [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR S PARRA/Primary Examiner, Art Unit 2421